Rost, J.,

delivered the opinion of the court.
This is an appeal from a judgment of the Parish Court, discharging the order of arrest previously given in the suit.
That order was obtained on the affidavit of the plaintiffs’ agent, who swore to the indebtedness of the defendants, and *306that he verily believed that Pyne, one of them, was about to remove from the state, without leaving in it sufficient property to satisfy the plaintiffs’ claim.
Upon the motion to set aside the order of arrest, the agent, called in as a witness, declared on oath, that he was informed of the facts to which he swore, by a Mr. Henry, a friend of the plaintiffs, in whom he had great confidence, and that he did receive one or two letters from the plaintiff1 on the subject ; but he stated that he did not know the signatures of the defendants, and had no other knowledge of the debt. The Parish Court properly discharged the order of bail; the agent must swear to the debt, from his personal and direct knowledge of its being due, and not by what he may know or have learned from the creditor he represents. Code of Practice, article 215.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.